Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:
retrieving a plurality of stored objects, each stored object of the plurality of stored objects including:
a profile ID that includes an identification of a user device that interacted with a webpage;
a site ID that identifies the webpage; and 
at least one category ID of the plurality of category IDs; 
identifying, for each stored object of the plurality of stored objects, a hash ID for the stored object generated using the hash function;
assigning, for each stored object of the plurality of stored objects, the stored object to a bucket of a plurality of buckets, the assignment being based at least in part on the hash ID;
for each bucket of the plurality of buckets:
assigning, for each stored object of the plurality of stored objects that is assigned to the bucket, the stored object to one or more sub-buckets of a set of sub-buckets corresponding to the bucket, each sub-bucket of the set of subbuckets corresponding to a category ID of the plurality of category IDs; and generating, for each sub-bucket of the set of sub-buckets corresponding to the bucket, a k-minimum value for the sub-bucket, based at least in part on the hash IDs of the one or more stored objects of the plurality of stored objects assigned to the sub-bucket;
 locations, wherein the inter-location group of sub-buckets includes at least two sub-buckets associated with different storage locations of the two or more storage locations;
generating, based at least in part on combining each k-minimum value generated for the inter-location group of sub-buckets, the predicted count of the generated objects; and
transmitting a response to the communication that is indicative of the predicted count of the generated objects.

The closest prior art of record teaches:
Heule et al. – “HyperLogLog in Practice: Algorithmic Engineering of a State of the Art Cardinality Estimation Algorithm” – teaches counting the number of items in database, such as google, based on a query and using a hash function. However it fails to disclose the limitations above or the use of profiles, category and websites IDs, assigning items to buckets based on hash IDs and assigned items further sub-buckets based on category IDs, generating a k-minimum value of buckets and so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125